Order denying motion for judgment on the pleadings reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to defendant L. C. H. Building Co., Inc., to amend its answer within ten days on payment of costs to date. We think the defense and counterclaim are insufficient. In our opinion, the only defense which said defendant has to this action, as appears from the matters set forth in its answer, is a sufficient denial by it of the last payment of $1,000 by plaintiff under the building loan agreement. It has no cause of. action by way of counter*805felaim to recover the $1,000 from plaintiff without some allegation showing special damage and, as a defense, the failure of plaintiff to make this last advance is, ht the most, only a partial defense. Kelly, P. J., Manning, Young, Lazansky fend Hagarty, JJ., concur.